 TEMPLE-EASTEX, INCORPORATED203Temple-Eastex,Incorporated,itsOperating DivisionsSouthwestern Timber Co., Inc.;Temple Industries;and Eastex Incorporated,All Wholly-Owned Sub-sidiaries of Time,Inc. and United PaperworkersInternational Union,AFL-CIO. Case 23-CA-5797February 11, 1977DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 25, 1976, Administrative Law Judge PaulL.Harper issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in opposition to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.1.We adopt the Administrative Law Judge'sconclusion that Respondent did not violate Section8(a)(5) and (1) of the Act by allegedly withholdingfrom the Union information concerning the merger ofTemple Industries and Eastex Incorporated intoTemple-Eastex, Incorporated.We further adopt theAdministrative Law Judge's finding that Respondentdid not violate Section 8(a)(5) and (1) by unilaterallygranting a wage increase to those woodlands employ-ees of Temple-Eastex Forests, who were employed byTemple Industries prior to the aforementioned merg-er.2.The Administrative Law Judge further con-cluded that Respondent did not violate Section8(a)(5) and (1) of the Act by refusing to furnish to theUnion certain information, requested by letter datedOctober 10, 1975, relating to all hourly paid employ-ees of Temple-Eastex Forests, the timber division ofTemple-Eastex, Incorporated.' He found,inter alia,that the information requested by the Union had noprobable or potential relevance to the Union'sstatutory obligation to represent employees within itscertified unit comprised of "all production, mainte-nance and forestry employees, including truck dri-1On December31, 1974,the merger of Temple Industries and EastexIncorporated into Temple-Eastex,Incorporated,was finalized Followingthemerger,Temple-EastexForestswas a division comprised of thewoodlands employees formerly employed by SouthwesternTimberCo., Inc.,previously a division of Eastex Incorporated, and the woodlands employeesformerlyemployed byTemple Industries.228 NLRB No. 26vers," formerly employed by the Southwestern Tim-ber Co., Inc., division of Eastex Incorporated, or topolice its current contract covering that unit. For thereasons set forth below, we find that Respondent'srefusal to furnish to the Union the informationrequested by its letter of October 10, 1975, wasviolative of Section 8(a)(5) and (1) of the Act.InMarch 1975, the Union executed a 1-yearcollective-bargainingagreementwithRespondentcovering the above unit of employees formerlyemployed by Southwestern Timber Co., Inc. On July7, 1975, the Union filed a grievance alleging thatRespondent, instead of posting and permitting bid-ding on a tractor operator job pursuant to articleXIV, section 5, of the contract, had assigned theposition to an employee of the former TempleIndustries division.2Subsequently,according to the uncontradictedtestimony of Reeves Brunk, an international repre-sentativeof the Union, during an August 1975meeting with Respondent's officials concerning thisgrievance, he stated:[I In processing the grievance, I asked the compa-ny what if the status of the Temple employees hadchanged because it appeared to me that if theywere not part of the bargaining unit, then we had aquestion of [the] company going outside the unitto fill the vacancy, as well as not posting it.If they were inside the unit, then we had aseniority question. And Mr. Lowe [the company'srepresentative] told me he could not answer thatquestion.And I informed him if the Companycouldn't clear it up for us, then we would have tofile an unfair labor practice charge in order to getthe information so that we could determine how toproceed on the grievance.Thereafter, by letter dated October 10, 1975, theUnion requested Respondent to furnish the followinginformation with respect to all hourly paid employeesof the Temple-Eastex Forests division of Temple-Eastex, Incorporated:names, addresses,and socialsecurity numbers; all current job classifications andrates of pay; and all fringe benefits. The Unionfurther sought from Respondent specific dates whenitwould commence negotiations concerning themergerand its possible effects on woodlands employ-ees and the Union's current collective-bargainingagreement.2Art. XIV, sec.5, of the contract provides, in pertinent part.All permanent job openings in any department shall be posted in alldepartments for 5 workingdays. Any permanent employee may bid bysigning the bid sheet. 204DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt is well established that Section 8(aX5) of the Actimposes upon an employer the duty to furnish aunion, upon request, information relevant and neces-sary to enable the union to intelligently carry out itsstatutory obligations as the employees' exclusivebargaining representative. And, under the standardof relevancy as applied by the Board and the courts, itis sufficient that the union's claim for information besupported by a showing of "probable" or "potential"relevance .3 Furthermore, the fact that the informa-tion requested by a union may, as here, in part relateto employees outside the scope of the unit it repre-sentsdoes not necessarily justify an employer'srefusal to provide such information.4In the instant case, it is clear from the grievancefiledby the Union, the above-cited testimony ofBrunk with respect to that grievance, and the Union'ssubsequent request for information in its letter ofOctober 10, 1975, that the information sought by theUnion was relevant and necessary to the performanceof its statutory obligations.5 Thus, the grievancerelated not only to an alleged failure by Respondentto abide by its contract with the Union, but, asexpressed by Brunk at the grievance meeting inAugust 1975, concerned the possible erosion of unitwork by Respondent. In these circumstances, weconclude, contrary to the Administrative Law Judge,that the information sought by the Union wasrelevant and necessary to its policing of the contractbetween the parties and to the intelligent processingof its then outstanding grievance. Accordingly, wefind that Respondent's refusal to furnish the informa-tion requested by the Union violated Section 8(a)(5)and (1) of the Act .6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Temple-Eastex, Incorporated, its operating divisionsSouthwestern Timber Co., Inc.; Temple Industries;and Eastex Incorporated, all wholly-owned subsidiar-ies of Time, Inc., Jasper, Texas, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with UnitedPaperworkers International Union, AFL-CIO, as theexclusive bargaining representative of all production,maintenance, and forestry employees (includingtruckdrivers), formerly employed by SouthwesternTimber Co., Inc., by refusing to furnish the said labororganization with the following information it hasrequested with respect to all hourly paid employees ofTemple-Eastex Forests, a division of Temple-Eastex,Incorporated: names, addresses, and social securitynumbers; all current job classifications and rates ofpay; and all fringe benefits.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof their right to self-organization,to form,join, orassist labor organizations,to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion as guaranteed by Section7 of the Act, or torefrain from any or all such activities.2.Take the following affirmative action designedto effectuate the policiesof the Act:(a)Upon request,bargain collectively with UnitedPaperworkers InternationalUnion,AFL-CIO, byfurnishing the said labor organization with thefollowing information it has requested with respect toall hourly paid employees of Temple-Eastex Forests,a division of Temple-Eastex,Incorporated:names,addresses,and social security numbers;all currentjob classifications and ratesof pay;and all fringebenefits.(b)Post at its Jasper,Texas, place of businesscopies of the attached notice marked"Appendix." 7Copies of said notice,on formsprovided by theRegional Director for Region 23, after being dulysignedby Respondent'srepresentative,shallbeposted by Respondent immediately upon receiptthereof,and be maintainedby it for 60consecutivedaysthereafter, in conspicuous places,where noticesto employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered,defaced, or covered by anyother material.(c)Notifythe Regional Director for Region 23, inwriting, within 20 days from the dateof this Order,what steps Respondent has taken to comply herewith.3NLRB.v. Acme industrial Co.,385 U.S. 432 (1967).See, e.g.,Curtiss-Wright Corporation,Wright Aeronautical Division,145NLRB 152 (1963), enfd. 347 F.2d 61 (C.A. 3,1965);Hollywood Brands, Inc.,142 NLRB 304 (1963),enfd.324 F.2d 956(C.A. 5, 1963),cert.denied 377U.S. 923 (1964).S In so concluding, however, we do not construe that portion of theUnion'sOctober 10,1975, letter requesting dates for negotiations betweenthe parties with respect to the merger as a legitimate request for information.Accordingly,we shall not includein our Ordera provisiontherefor.8 See, e.g.,Western Electric,Inc., 225 NLRB 1378 (1976);General ElectricCompany,173 NLRB164 (1968).7 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." TEMPLE-EASTEX,INCORPORATED205APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectively withUnited Paperworkers InternationalUnion, AFL-CIO, as the exclusive bargaining representative ofall production,maintenance,and forestry employ-ees (including truckdrivers),formerly employedby Southwestern Timber Co., Inc.,by refusing tofurnish the said labor organization with informa-tion it has requested with respect to all hourly paidemployees of Temple-Eastex Forests, a division ofTemple-Eastex, Incorporated,as hereinafter setforth in this notice.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employees inthe exercise of their right to self-organization, toform,join, or assist labor organizations,to bargaincollectively through representatives of their ownchoosing,and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection as guaranteed bySection7 of the Act,or to refrain from any or allsuch activities.WE WILL,upon request,bargain collectivelywith United Paperworkers International Union,AFL-CIO,by furnishing to the said labor organi-zation the following information it has requestedwith respect to all hourly paid employees ofTemple-Eastex Forests,a division of Temple-Eastex, Incorporated:names,addresses,and so-cial security numbers; all current job classifica-tions and rates of pay; and all fringe benefits.TEMPLE-EASTER,INCORPORATED, ITSOPERATING DIVISIONSSOUTHWESTERN TIMBERCo., INC.;TEMPLEINDUSTRIES; AND EASTERINCORPORATED, ALLWHOLLY-OWNEDSUBSIDIARIES OF TIME,INC.DECISIONSTATEMENT OF THE CASEPAUL L. HARPER,Administrative Law Judge:Hearing inthe subject case was held April 7 and 8,1976,in Jasper,Texas.On December 9, 1975,a complaint was issued basedon a charge filed,October 14, 1975, alleging violations ofSection 8(a)(1) and(5) of the National Labor Relations Act,as amended, 29 U.S.C. Sec.151, et seq.,herein called theAct.All parties were afforded full opportunity to appear, tointroduce evidence,to examine and cross-examine witness-es, and to file briefs.Based upon the entire record,upon thebriefs filed on behalf of the parties,and upon my observa-tion of the demeanor of the witnesses,Imake the following:FINDINGSAND CONCLUSIONSI.JURISDICTIONRespondent has been at all times material a Texascorporation maintaining its principal office and place ofbusiness in Jasper, Texas, where it is engaged in forestryand logging operations. It is a wholly-owned subsidiary ofTime,Inc.During the 12-month period preceding theissuance of the complaint, a representative period,Respon-dent sold and shipped products valued in excess of $50,000directly to points outside the State of Texas.Accordingly, Ifind Respondent is, and has been at all times material, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDUnited Paperworkers International Union,AFL-CIO,herein called the Union,has been at all times material alabor organization within the meaning of Section2(5) of theAct.III.THE ISSUES1.Whether Respondent withheld and misrepresentedfacts with respect to the merger of Eastex Incorporated andTemple Industries,Inc. (becoming Temple-Eastex,Incor-porated),and thereafter refused to bargain regarding themerger in violation of Section 8(a)(5) of the Act.2.Whether Respondent, by unilaterally and withoutbargaining with the Union, granted a wage increase to itsTempleDivision employees(outside the agreed-uponbargaining unit)thereby violating Section 8(a)(5) of theAct.3.Whether Respondent refused to furnish the Unionwith requested information concerning the merger andwage increase in violation of Section8(a)(5) of the Act.The General Counsel readily agrees that any violation ofSection 8(a)(5)must be predicated on a finding that theoverall unit of Respondent's combined woodlands opera-tions, Temple-Eastex Forest, is the appropriate bargainingunit rather than the present contractual unit.To reach any understanding of the respective positions ofthe parties and the complicated issues involved herein it isnecessary to attempt to unravel and at least come to apartial if not complete understanding of the variouschanges in the corporate structure of Respondent and itsinterrelationship with related corporate entities.Although never entirely clear during the hearing thepertinent corporate acquisitions andmergers are fullyexplicated in Respondent's brief.The relevant corporatechanges are revealed as follows:Time, Inc., acquiredEastex,Incorporated, sometime in 1975.On August 16, 206DECISIONSOF NATIONALLABOR RELATIONS BOARD1973,Temple Industries,Inc.,became a wholly-ownedsubsidiary of Time, Inc. Thus both Temple Industries, Inc.,and Eastex,Incorporated,became wholly-owned subsidiar-ies of Time,Inc.Thereafter Time,Inc., created a newcorporation entitled Temple-Eastex,Incorporated (Re-spondent herein).Stock shares were transferred fromsubsidiary corporations to parent corporation and thentransferred to the newly created corporation. Thus inSeptember 1973 Temple-Eastex,Incorporated,became awholly-owned subsidiary of Time,Inc.,with the solefunction of serving as holding company for TempleIndustries,Inc., and Eastex, Incorporated.Thereafter stepswere gradually taken to integrate the woodlands divisionsof Temple Industries,Inc., and Eastex,Incorporated. OnDecember 31,1974, Temple Industries,Inc., and Eastex,Incorporated,merged into their parent corporation, Tem-ple-Eastex,Incorporated.This new corporation was divid-ed into these operating divisions only one of which,namely,Temple-Eastex Forests,is involved in this proceeding. Tocompound the already complicated interrelationships itmust be noted that even this third operating division,Temple-Eastex Forests,isconsidered by Respondent ascomposed of two separate groups of employees,one groupof ex-Temple employees,now designated as the Templeoperating division of Temple-Eastex,Incorporated, pres-ently unrepresented byanyunion, and a second group ofex-Eastex(Eastex and Southwestern now being inter-changeable terms)employees,now designated as the Eastexoperating division presently represented by the ChargingParty Union.A.Pertinent BackgroundOn or about September 19, 1974,the Union held its firstorganizational meeting among the woodlands employees ofSouthwestern Timber (division of Eastex Incorporated).Two employees of Temple Industries,G. W. Kilcrease, andC. B. Hooks attended,signed authorization cards, and weregiven additional cards to distribute to other Templeemployees.Thereafter no further interest in the Union isrevealed among Temple employees.On September 25, 1974,the Union requested recognitionand filed a petition for certification(Case 23-RC-4146)seeking to represent employees in the following bargainingunit, with the usual exclusions:All production and maintenance and forestry employ-ees including truckdrivers employed by the employer intheirWoodland Division whose main office is located at229 North Bowie,Jasper,Texas, 75951.On October 18, 1974,the Union and Respondent signed aStipulation for Certification Upon Consent Election. Theunit description was the same as that shown in the petitionexcept the phrase"All other employees"was added to theusual exclusions.On November 19, 1974, the election was held and onNovember 27, 1974,the Union was certified as exclusiverepresentative of the bargaining unit described in thepetition and stipulation.On December 19, 1974,the first of some approximateeight bargaining sessions was held.On December 31, 1974,the merger of Temple Industriesand Eastex Incorporated into Temple-Eastex, Incorporated(Respondent herein)was formerly finalized.On March 10,1975,a bargaining agreement was executedby the parties.The contractual unit is the same as describedin the petition and stipulation.On or aboutJuly 7,1975, Respondent granted a 25-cent-an-hour wage increase to its Temple woodlands employees.The bargaining unit of Southwestern Timber woodlandsemployees did not receive a similar wage increase at thesame time.On October 10, 1975, the Union addressed a letter toRespondent stating its awareness of the corporate mergerbetween Temple Industries and Eastex Incorporated (Tem-ple-Eastex,Incorporated)and "Because of the merger ourunion now represents all woodlands employees of Temple-Eastex Forest."The letter also referred to the 25-centincrease to Temple employees and requested Respondentto "make this increase retroactive to said date for allwoodlands employees."Additionally the Union requestedRespondent to furnish certain information includingnames, addresses,classifications,benefits, rates of pay, etc.,relating to all hourly paid employees employed by Temple-Eastex Forest.On October 20, 1975, Respondent refused to furnish therequested information on the grounds the Union represent-ed only the contractually agreed-upon bargaining unit andtherefore was not legally entitled to information pertainingto employees outside the scope of the bargaining unit.B.Contentionsof thePartiesOne of the principal thrusts of General Counsel's theoryof an alleged violation is that Respondent deliberatelywithheld and misrepresented facts concerning the merger oftwo corporate divisions of Time, Inc., viz Temple Indus-tries, Inc., and Eastex,Incorporated; that such misrepre-sentations and deception,which General Counsel charac-terized at times as fraudulent,resulted in the Unionagreeing in the Stipulation for Consent Election to abargaining unit limited to certain employees of Southwest-ern Timber Company,the woodlands division of Eastex,Incorporated (and not the more comprehensive overall unitof woodlands employees of the newly created Division ofTemple-Eastex Forest)and that such conduct constituted aviolation of Section 8(aX5) of the Act.Secondly,the General Counsel alleges and contends thaton or aboutJuly 7,1975, Respondent granted a 25-cent-an-hour increase to only those woodland employees whoformerlyworked for Temple Industries and who theGeneral Counsel alleges are now, and should have beensince the December 31, 1974,merger of Temple and Eastex,part of the overall unit of woodland employees of Temple-Eastex,Inc.,Respondent herein;that such increase wasmade unilaterally and without consultation with the Unionthus violating Section 8(aX5) of the Act.Thirdly, the General Counsel alleges and contends thaton or about October 10,1975,Respondent refused tofurnish the Union information concerning the wage in-crease and the names, addresses,wage rates, fringe benefits,etc., of employees in the unrepresented Temple Division. TEMPLE-EASTER, INCORPORATED207Respondent,on the contrary,denies that it withheldinformation or otherwise deliberately deceived the Unionregarding its corporate structure or the merger.It admits itgrantedthe July 7,1975,wage increase to employeesformerly employed by Temple and not employees formerlyworking for Southwestern Timber but denies that thisaction constitutes a violation of Section8(a)(5) of the Act.It also admits its refusal to furnish requested informationon or about October 10, 1975,contending that suchinformation is irrelevant to any matters concerning thecontractually agreed upon unit limited to woodland em-ployees formerly employed by Southwestern Timber.C.TheMisrepresentationQuestionIn support of this contention General Counsel reliesheavily on the testimony of Union Respresentatives Brunkand Young regarding their conversations with Respon-dent's industrial relations consultant,Lowe.Brunk, whoassisted in organizing the employees of Southwestern in thefallof 1974, testified that shortly before the electionstipulation was signed he asked Lowe,in a phone conversa-tion,"what the status of the Temple employees that werecoming down from Diboll,working along with SouthwestTimber.Was that one company,or was it two companies?And would that [Temple employees ] be part of the unit ornot be part of the unit?" Lowe responded, according toYoung,"that it was two companies;that the Templeemployees were employed by Temple out of Diboll. AndthatSouthwestTimberwas a separatecompany."Again,at the preelection conference,the day before orthe day of the election, Brunk asked Lowe if any Templeemployees were on theExcelsiorlist.Lowe replied therewere none "as far as he knew" according to Brunk'stestimony.Later,at a bargaining session on or about December 19,1974, Brunk again asked Lowe "Where do the Templeemployees fit in?" and received the same reply to the effectthat Temple and Southwestern were separate companies.Brunk testified he continued to ask questions of this naturebecause he had received information that Temple employ-eeswere working in the same area as Southwesternemployees and in some cases"there was some interchangeof supervision at this time."Still later,along the firstof January1975, again in abargaining session,Brunk asked Lowe if there had been anychange in the corporate structure that would change thestatus of employees in regard to the bargaining unit. Lowe,according to Young,responded "that he knew of nodifferences,nothing that would change anything at thatpoint.That he couldn't tell me anything to what thecompany's position would be, or what their status was."Brunk then asked Lowe if he would find out and let himknow. Lowe said he would but thereafter Brunk never had"any further communication with Mr.Lowe regarding thissubject."Union Representative Young testified that at the firstemployee organizational meeting on September19, 1974,two employees of Temple, G. W. Kilcrease and C. B.Hooks,were present.Young testified that he had heardrumors ofthe Temple-Eastex merger andtherefore askedthem many questions about their conditions of employ-ment,the area in which they worked,supervision,etc., afterwhich he became"fairly convinced it was two separate anddistinct companies."Nevertheless he gave the two Templeemployees a number of authorization cards,which theysigned at the meeting.Young continued,"I told them to goback.If Temple woodlands employees were interested inorganizing,we'd set another meeting up.Igave themauthorization cards and instruction what to do. Andeveryone left with many authorization cards."Thereafter,as far as the record shows,neither Kilcrease nor Hooks norany other Temple employee revealed any further interest inthe Union.As noted above the consent election was held onNovember 19, 1974, and the Union certified on November27, 1974.Thereafter,at a bargaining session on or aboutJanuary 9, 1975, Young testified that he asked Respon-dent's consultant Lowe"Have there been any changes inthe position of the company in the employees'relations toeach other as far as Temple and Southwestern?And Mr.Lowe's answer was `No, there was no change'."Thereafter,during the course of half dozen or so more bargainingsessionsYoung testified the question of the merger wasnever again mentioned.The bargaining contract was signedMarch10, 1975,and as heretofore noted the bargainingunitwas limited to Southwestern Timber(a division ofEastex,Incorporated)woodlands employees.Lowe testified that he did not have any conversationswith any union representatives prior to the date of theelection.He recalled that all his dealings concerning theelection were conducted with the Board agent making theinvestigation.He did recall that during the bargainingsession on December19, 1974,Mr. Brunk raised questionsof "job classifications,"the kind of work performed byvarious employees,where located,etc. He testified nothingwas mentioned about the merger at this meeting.It was notuntil on or about February 7,1975,at another bargainingsession,thatMr. Brunk,according to Lowe,inquired aboutthe constituency of the bargaining unit. Lowe testified thathe told Brunk the Union"had filed their petition in thenameof Southwestern Timber Company; that we hadfinished [furnished)anExcelsiorliston that basis; thatthose were the employees who voted in the election. Andthose people constituted the bargaining unit." Lowe wasasked on cross-examination if he knew the merger ofTemple-Eastex had been formalized on December31, 1974.Lowe testified he knew generally there was a merger in themaking since he had helped prepare a speech given by Mr.Temple to the employees just before the election in whichthemerger was mentioned.He stated he considered thepossible merger to be a matter of common knowledge. Infact,on recall to the witness stand by Respondent's counsel,Lowetestified he was generally aware of proposed changesin the corporate structure of Respondent as far back as thefall of 1973. Lowe further testified that at the bargainingsession on December 19, 1974,he furnished Union Repre-sentative Brunk, upon his request, with information con-cerning wages,hours,and conditions of employment ofSouthwesternTimberemployees.He recalled that Mr.Brunk,at the preelection conference,had merely asked ifthere were any Temple employees on theExcelsiorlist andLowe replied there were none.At the December 19 meeting 208DECISIONSOF NATIONALLABOR RELATIONS BOARDBrunk did not ask any questions concerning the status ofTemple or Eastex, according to the testimony of Lowe.Lowe impressed me as a forthright and candid witnessacknowledging at one point a mistake he had made inearlier testimony.His demeanor at all times was deliberateand convincing and I fully credit his entire testimony ofrecord. I therefore credit his denial of the remarks attrib-uted to him by Brunk and Young prior to the date of theelection. Even so, were I to fully credit the testimony ofBrunk and Young, I would still find Lowe's allegedresponses to their questions about the corporate structureof Respondent,its acquisitions,merger of its subsidiaries,and the impact of such corporate functions on the bargain-ing unit,to fall far short of willful misrepresentation, muchless fraudulent concealment or deception.In reaching thisconclusion I have taken into account the obvious fact thatLowe, a nonlawyer labor relations consultant, was simplynot privyto information concerning changes in corporatestructure, acquisitions,mergers, etc.Undoubtedly, suchcorporate functions were conducted at a different level ofsupervision than even those officials who testified at thehearing.The General Counsel, in addition to allegations andcontentions of misrepresentations on the part of Lowe,presented evidence relating to Respondent'smaintenanceof separate hiring facilities,pension funds,payroll offices,and former corporatenameson stationery. The GeneralCounsel contends all this was done to mislead and deceivetheUnion into believing Temple and Eastex were twoseparate and distinct corporate entities. Of course thiscontention overlooks the fact that Temple and Eastex wereseparate corporate entities,acquired by the parent corpora-tionTime,Inc.,atdifferent times.Itwas not untilDecember 31, 1974, that the two entities were formally andfinallymerged into one corporateentity butstillmaintain-ing Temple and Eastex as operating divisions.Respondentreadily admits that certain stationery, payroll checks, etc.,of both prior corporationswere continued to be used untilthe supplywas exhausted.I see nothing more than businessexpediency in this action.Certainly there is no evidence inthis record that such action was designed to deceive theUnion. Further, I have taken into account that both Brunkand Young were aware that at least two Temple employeeswere interested in the Union at the initial employeeorganizationalmeeting in September1974; that they werealso aware thereafter there was no evidence of any furtherinterest in the Unionby any of theTemple employees; andthe Union made no additional effort to seek to representTemple employees.Likewise I find that the Union wasaware of the close working relationship of Temple andEastex woodland employees at all times material herein.Undisputed evidence in the record establishes that asearly as the fall of 1973 Temple and Eastex woodlandemployees worked side by each,under general,intermedi-ate, and immediate supervision.Some of the crews wereintermingled,used thesame equipment,and over a periodof time wages and other benefits were adjusted in an effortto coordinate the wages and benefits of both groups. Theproposed merger which was finalized on December 31,1974, had been well publicized in local newspapers andperiodicals.It is clearfrom all the above that the Union was not onlyaware of the situation but had several alternative courses ofaction open. If the Union had been interested in represent-ingTemple employees and had obtained the requiredshowing of interest it could have petitioned the Board forcertification either in the larger overall unit of woodlandemployees, or if convinced there were two employers itcould have petitioned for separate bargaining units. It didneither but instead petitioned for the limited unit of Eastexwoodland employees. It did so, in my opinion,and I sofind, because it did not have the required showing ofinterest among Temple employees. In any event the unitpetitioned for was an appropriate bargaining unit, notwith-standing the fact that the overall unit might also have beenan appropriate unit. Respondent agreed to the petitionedunit and thereafter the parties executed a bargainingagreement on March 10, 1975.Basedon all the above considerations I find insufficientevidence in this record to support General Counsel'scomplaint allegation that "Commencing on or aboutJanuary 9, 1975, until on or about July 9, 1975, Respondentwithheld from the Union all information concerning themerger of Eastex Incorporated and Temple Industries" andthe conclusionary allegations that Respondent therebyrefused to bargain with the Union in violation of Section8(aX5) and (1) of the Act. Accordingly, I recommend theseportions of the complaint be dismissed.D.The AllegedUnilateralWage IncreaseThe complaint alleges, and the answer admits,that on oraboutJuly 7,1975, Respondent granted a 25-cent-per-hourwage increase to its Temple division woodland employees.The General Counsel contends that since "the woodlandsdivision employees,who were formerly employed by eitherSouthwestern Timber Company (Eastex)or Temple Indus-tries Inc., comprise the appropriate unit,which the Unionwas certified to represent" Respondent thereby granted awage increase to only a "portion"of the bargaining unitand in view of the fact it was made unilaterally withoutbargaining or consultation with the Union,Respondentviolated Section 8(aX5) and(1) of the Act.Itmust be noted here that the General Counsel does notallege or contend that Respondent,by granting the wageincrease to unrepresented employees and failing or refusingto grant such increase to those employees in the sameallegedandcertifiedbargaining unit,intended to discourageor encourage employees regarding union membership or inany way discriminated against employees in violation ofSection 8(aX3) of the Act.Itmust be also noted the General Counsel does not allegenor contend that at any time material herein there has beenan accretion to the existing bargaining unit.The General Counsel contends that since"theappropri-ate bargaining unit,which the Union wascert!edtorepresent" (emphasis supplied) encompasses"the wood-lands division employees,who were formerly employed byeither Southwestern Timber Company or Temple Indus-tries, Incorporated"such unilateral wage increaseto "onlya portion of the bargaining unit"constitutes a violation ofSection 8(aX5) of the Act. TEMPLE-EASTEX, INCORPORATED209Itmust be noted that the General Counsel premises thiscontention on alleged Respondent's conduct that misledthe Union and resulted in the Union's agreement to thebargaining unit encompassing only former Southwestern(Eastex) woodlands employees, excluding "All other em-ployees," etc. It has already been found that the evidencecontained in this record fails to establish such allegedmisrepresentations,fraudulent concealment,or deceptionon the part of Respondent. Moreover, the evidence clearlyestablishesthat the Union, fully aware of the lack of interestin the Union among the employees of Respondent'sTemple Industries division sought to organize and torepresent only those woodland employees of Respondent'sSouthwestern (Eastex) division of Temple-Eastex Forests;petitioned for certification in such limited unit; agreed tosuch unit in the stipulation for consent election; and finally,entered into a bargaining contract with the employer withrespect to only the limited unit.It is clear that the General Counsel is mistaken incontending the overall unit encompassing employees ofboth the Eastex division and the Temple division is thecertifiedbargaining unit.It is also well-established prece-dent that there can be more than one appropriate bargain-ing unit among an employer's employees and that the lawdoes not require representation in the most appropriateunit.Obviously, at the time of certification, the Board,through its Regional Director for Region 23, considered theunit petitioned for and later agreed to by stipulation of theparties, to be an appropriate bargaining unit. To find, inagreementwith General Counsel, that the Union ir nowentitled to represent employees of the Temple divisionspecificallyexcluded by the Petition, Stipulation andContract, would result in completely disenfranchising suchemployees to choose for themselves whether or not theydesire union representation.This does not overlook Gener-al Counsel's argument that but for Respondent'smisrepre-sentations regarding the constituency of the bargaining unitthe Union would have sought to represent the overall unit. Ifind that the Union, as already noted, was fully aware of theclose working relationships of the employees in the employ-er's two woodlands operating divisions, and with suchforeknowledge voluntarily sought to represent those em-ployees of the employer's Eastex division to the exclusion ofthose of the Temple division. Accordingly, since theTemple division employees were not covered by thebargaining contract between the parties the Respondentwas not obligated to bargain with the Union concerning thewage increaseto such employees on July 7, 1975. It followsthat employees under contract are not entitled to retroac-tive pay as urged by the General Counsel. Based on all theabove considerations I find that the evidence of record doesnot support a finding that Respondent, by granting a wageincrease to its Temple division employees on or about July7,1975, thereby violatedSection8(a)(5)of the Act.Therefore, I recommend such allegations of the complaintbe dismissed.'E.Respondent's AllegedRefusal ToFurnish CertainInformationThe complaint alleges, and the answer admits,that on orabout October 10, 1975,Respondent refused to furnish theUnion with requested information.The Union's letter, asalready noted above,requested Respondent to furnishnames, addresses,wages,eta., ofemployees in its Templedivision.Respondent refused on the grounds that suchemployeeswere outside the scope of the contractualbargaining unit and Respondent therefore was under nolegal obligation to furnish such information.The General Counsel claims that because of Respon-dent'smisrepresentations relating to the merger and itseffecton the bargaining unit, the Union,at all timesmaterial herein,represented all woodlands employees ofRespondent and therefore is entitled to the requestedinformation concerning the Temple division employees.Respondent points out in its brief the General Counseldoes not contend the Union's request for such informationwas necessary for proper representation of employees in thecertified bargaining unit;that such request is in furtheranceof its claim of an expanded bargaining unit to include boththe Temple and Eastex divisions which directly resultedfrom Respondent's alleged misrepresentations and conceal-ment regarding the merger of its subsidiary corporations.The evidence of record,as already noted,does not supportGeneral Counsel'sallegations of misrepresentation andconcealment.The record evidence likewise does not sup-port a finding that the combined employee groups ofRespondent'sTemple and Eastex divisions constitutes thecertified bargaining unit,orthemost appropriate unit asseemingly urged by the General Counsel. The recordevidence establishes only that the Union'srequested,petitioned for, stipulated,and contracted for unit of Eastexdivision woodlands employees constitutesanappropriatebargaining unit and was so certified by the Board.The factthat the combined employee group of both the Eastex andTemple divisions might also have been an appropriatebargaining unit does not militate against the above finding.The General Counsel,in its brief, citesHollywood Brands,Inc.,142 NLRB 304 (1963),enfd.324 F.2d 956(C.A.5),N.L.R.B.v.Goodyear Aerospace Corporation,388 F.2d 673(C.A.6, 1968),and General Electric Company,199 NLRB286 (1972), as authority in support of its contention thatRespondent was legally obligated to furnish the Union withthe requested information.In Hollywood the employer had published a wage policyletterpertaining to itsMontgomery,Alabama, plantstating,in substance,that in keeping with its overall policyof paying comparable wages inallof its plants manyemployees would receive wage rate increases, the same ratepaid bythe employer in its other manufacturing plants forthe same work being performed by employees at theMontgomery plant. Such policy letter was published in1947 and had not been rescinded when in 1960 the unionwas certified as representative of the employees at theMontgomery plant.Thereafter,in 1961,the parties execut-ed a bargaining contract.During negotiations for a re-IIn view of such findings and conclusions Respondent's arguments ofwaiver,estoppel, and statutorylimitationsin defense of the complaintallegationsappear moot. 210DECISIONSOF NATIONALLABOR RELATIONS BOARDnewed contract the Union,inApril 1962,requestedpermission to examine payroll records of the employer at itsheadquarters plant in Centralia,Illinois.The employerrefused to comply with this request.Thereafter the employ-er notified the Union of its intention to put into effect awage rate increase of 3 percent to its employees at theMontgomery plant in accordance with its policy,previouslypublished,of coordinating such wage rates with its Centra-lia plant.The Union requested negotiations on the subjectmatter.Notwithstanding the Union's request the employerunilaterally put its announced wage increase into effect.The Administrative Law Judge found,with Board approv-al, that the employer had entered negotiations for a newcontract with the Union"with a predetermination to renewthe expiring contract in its exact terminology and language,and to make no deviation from that position whatev-er...." By taking such an adamant position the Adminis-trative Law Judge found the employer to have refused tobargain in good faith in violation of Section 8(a)(5) of theAct.Specifically,with respect to the employer's refusal tofurnish the requestedpayrollinformation relating to theemployer'sCentraliaplant to determine the parallelamounts as applied to both the Centralia and Montgomeryplants,as specified by the employer'spublished policyletter,the Board stated at 305,fn. 2, "As the record showsthat the Union's request for wage information at bothplants followed Respondent's statement that it would notgive itsMontgomery employees a raise before one wasgiven to its Centralia employees,we fmd, contrary to thedissent on this issue,that the Union was justified inextending its request to Centralia although it was thebargaining agent for only the Montgomery employees."The facts in the cited case are clearly distinguishable fromthoseof thesubject case.In the subject case there is nopublished or announced policy of attempting to coordinatewages,benefits,or other terms of employment betweenRespondent'sTemple and Eastex divisions of woodlandsemployees.There is evidence that up until the contract wasexecuted inMarch 1975 an effort was made at suchcoordination.However,after the March 1975 contract wascompleted there has been a consciouseffort on the part ofRespondent to separate the various crews of their twowoodlands divisions,including immediate supervisors ofsuch crews,although retaining integration of overallsupervision.The facts inGoodyearare likewise inapplicable to the caseat hand.In the cited case the Union, which represented theemployer's production employees, requested informationrelating to an unrepresented group of research and develop-ment employees.The employer refused.The evidencerevealed there had been a longstanding argument betweenthe employer and union over the employer'sallegedassignment of employees to the research and developmentdepartment who should have been assigned to production.The Board found,with court approval,that the requestedinformation was relevant to the union's function as bar-gaining representative of the production employees.InGeneral Electricthe union had requested informationconcerning employees in classifications excluded from thescope of the bargaining unit.The employer refused con-tending such requested information was neither necessarynor relevant to the union's obligation to police its contractwith the employer.Alternatively the employerargued thattheUnion was really seekingevidentiarymaterial tosupport a unit clarification or amendment proceeding. TheAdministrative Law Judge,in the cited case,with Boardapproval, foundthat such requested information pertainingonly toemployees outside the scope of the existingbargaining unit, if shown to be relevantto the Union'sstatutorydutiesand obligations,need not be relateddirectly tothe employees in the bargaining unit.In the cited case the evidence revealedthe Union hadcause to believe that the employer was eroding thebargaining unit by transferring job functionsfrombargain-ing unit employees in classifications the employer contend-ed were outside the scopeof theunit.Some grievances werefiled butdid not stop the practice.The Administrative LawJudgefoundthe record evidencesupported the Union'sclaimof relevancy,stating"As thestandardof relevancy asapplied bythe Board and the courts,it is not the obligationof the Union to provethat its allegationof contracterosionis absolutelyand finallymeritorious.It is sufficient that theUnion claim be supportedby a showing of "probable" or"potential"relevance"-citingAcme IndustrialCo.,385U.S. 432 (1967).In the subject case,it is clear, from a fairreading of theUnion'sOctober 10 letter,that the requested informationhas no "probable" or "potential"relevanceto the Union'srepresentation of employees in the agreed upon andcertified bargaining unit. Furthermore,there is no evidencein this record, nor indeed any allegation or contention, thatby refusing to furnish the requestedinformation, or byengagingin any otheralleged unlawful conduct,Respon-dent has thereby attempted to erode the existing bargainingunit.Nor isthere any record evidenceto show the Union'sneedfor suchinformation in order to police its currentbargaining contract with Respondent.The contract be-tween the Union and Respondentprovides for only oneexception to reopening negotiations during its term andthat is "respecting the rates establishedby the company fornew or substantially changed job classifications." In sucheventualityspecificproceduresto be followed are pre-scribedelsewhere in the contract.Thereisno evidenceherein,or contention,or allegation,that Respondent has inany manner abrogatedthis or any other provision of thecontract.As theinformationsought by the Union has no relevancyto its obligations to represent employees in the existingbargaining unit,nor to police its existing bargainingcontract with Respondent, I fmdthe evidence herein doesnot support the complaint allegationsthat Respondent, byrefusingto furnishthe information requestedby the Unionon October10, 1975, thereby violatedSection 8(a)(5) of theAct. AccordinglyI recommend such complaint allegationsbe dismissed.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act. TEMPLE-EASTEX, INCORPORATED2113.The General Counsel has not established by aSection 8(a)(5) and(1)of the Act as alleged in thepreponderance of the evidence that Respondent has en-complaint.gaged in unfair labor practice within the meaning of[Recommended Order for dismissal omitted from publi-cation.]